Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2015 has been entered.


Response to Amendment

This Office action has been issued in response to amendment filed on 09/01/2022.
Claims 1-16 are pending. Applicants' arguments have been carefully and respectfully considered.



Response to Arguments

Applicant arguments were fully considered and are mood in view of the new ground of rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The formal disclosure does not teach or suggest “receiving a plurality of candidate documents including a same decentralized identifier”.

Allowable Subject Matter
Claims 3-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 6-7 and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igor Alferov (hereinafter Alferov) US Publication No 20200272619 in view of Bruno Lowagie (hereinafter Lowagie) US Publication No 20190354725. 


As per claim 1, Alferov teaches:
 A method of managing a decentralized identifier, the method comprising: 
receiving candidate documents including a decentralized identifier; 
 (Fig. 3, 5 and paragraphs [0029], [0032])
deciding authoritativeness of each of the candidate documents for the decentralized identifier; 
(Fig. 3, 5 and paragraphs [0029], [0032])
Selecting a winner document which has authority to use the decentralized identifier from among the candidate documents on the basis of the authoritativeness. 
(Fig. 3, 5 and paragraphs [0029], [0032], wherein authority verifies prove of relationship to decentralized ID incorporate the usage of the ID and wherein the ownership is the authoritativess)
Alferov does not explicitly teach Receiving a plurality of  candidate documents including a same decentralized identifier, however in analogous art of content management. Lowagie teaches:
Receiving a plurality of candidate documents including a same decentralized identifier; 
(Paragraph [0060])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie by incorporating the teaching of Lowagie into the method of Alferov. One having ordinary skill in the art would have found it motivated to use the content management of Lowagie into the system of Alferov for the purpose of managing document identification.



As per claim 2, Alferov and Lowagie teach: 	The method of claim 1, wherein the deciding of the authoritativeness comprises deciding the authoritativeness on the basis of hash values of the candidate documents. 
(Fig. 3, 5 and paragraphs [0029], [0032])(Alferov)


As per claim 6, Alferov and Lowagie teach:
The method of claim 1, further comprising: 
inquiring about whether there is a document registered in relation to the decentralized identifier; 
(Fig. 3, 5 and paragraphs [0029], [0032])( Alferov)
and when  the registered document is present for the decentralized identifier, recognizing the registered document as one of the candidate documents. (Fig. 3, 5 and paragraphs [0029], [0032])( Alferov)

As per claim 7, Alferov and Lowagie teach:
 	The method of claim 1, further comprising inquiring about whether there is  a document registered in relation to the decentralized identifier, wherein the selecting of the winner document comprises, when the  registered document is present the decentralized identifier, selecting the registered document as the winner document. (Fig. 3, 5 and paragraphs [0029], [0032])( Alferov)

As per claim 13, Alferov and Lowagie teach:
 	The method of claim 1, further comprising registering the winner document as an authorized document for the decentralized identifier. 
(Fig. 3, 5 and paragraphs [0029], [0032])( Alferov)

As per claim 14, Alferov teaches:
 	The method of claim 13, wherein the registering of the winner document comprises generating a transaction for the authorized document and registering the authorized document in a blockchain storage. (Fig. 3, 5 and paragraphs [0029], [0032])

Claim 15 is an electronic device corresponding to method claim 1 and it is rejected under the same rational as claim 1.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Lowagie in view of Christidis et al (hereinafter Christidis) US Publication No 20180096360.

As per claim 5, Alferov and Lowagie do not explicitly teach selecting of the winner document comprises selecting a candidate document having a minimum priority level value as the winner document of the decentralized identifier, however in analogous art of content management, Christidis teaches:
 	selecting of the winner document comprises selecting a candidate document having a minimum priority level value as the winner document of the decentralized identifier. (Abstract and paragraphs [0007], [0020] and [0028])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie and Christidis by incorporating the teaching of Christidis into the method of Alferov and Lowagie. One having ordinary skill in the art would have found it motivated to use the content management of Christidis into the system of Alferov and Lowagie for the purpose of managing document priority


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov in view of Islam et al (hereinafter Islam) US Publication No 20200274389. 

As per claim 8, Alferov and Lowagie do not explicitly teach inquiring about a document registered in relation to the decentralized identifier, wherein when the registered document has been deleted or a validity period of the registered document has passed, the registered document is excluded from the candidate documents, however an analogous art of content management, Islam  teaches: 	inquiring about  whether there is a document registered in relation to the decentralized identifier, wherein when the registered document has been deleted or a validity period of the registered document has passed, the registered document is excluded from the candidate documents. (Paragraph [0098])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie and Islam by incorporating the teaching of Islam into the method of Alferov and Lowagie. One having ordinary skill in the art would have found it motivated to use the content management of Islam into the system of Alferov and Lowagie for the purpose of managing document relevancy. 


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Lowagie in view of Patel et al (hereinafter Patel) US Publication No 20190229914. 

As per claim 9, Alferov and Lowagie  do not explicitly teach applying weights to the authoritativeness  on the basis of contributions of the candidate documents  to give a higher priority ranking to a higher contributing one of the candidate documents, however in analogous art of document management, Patel teaches:
 	applying weights to the authoritativeness  on the basis of contributions of the candidate documents  to give a higher priority ranking to a higher contributing one of the candidate documents. 
 (Fig. 2 and 5 Abstract and paragraphs [0005] and [0014] and [0101])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie and Patel by incorporating the teaching of Patel into the method of Alferov and Lowagie. One having ordinary skill in the art would have found it motivated to use the content management of Patel into the system of Alferov and Lowagie for the purpose of scoring document relevancy. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Lowagie in view of Childress et al (hereinafter Childress) US Publication No 20140222791. 
As per claim 10, Alferov and Lowagie do not explicitly teach filtering the candidate documents, wherein the filtering of the candidate documents comprises filtering the candidate documents on the basis of a threshold of the authoritativeness, however an analogous art of content management, Childress teaches: 	filtering the candidate documents, wherein the filtering of the candidate documents comprises filtering the candidate documents on the basis of a threshold of the authoritativeness  
(Paragraphs [0067], [0072] and  [0089]-[0090])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie and Childress by incorporating the teaching of Childress into the method of Alferov and Lowagie. One having ordinary skill in the art would have found it motivated to use the content management of Childress into the system of Alferov and Lowagie for the purpose of managing document relevancy. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Lowagie and Stiffelman in view of Lee et al (hereinafter Lee) US Publication No 20200265530. 
As per claim 11, Alferov and Lowagie and Stiffelman do not explicitly threshold is decided according to a network state, however in analogous art of content management, Lee teaches: 	The method of claim 10, wherein the threshold is decided according to a network state, wherein the network state includes a transaction amount, a number of registered decentralized identifier records, and a number of generated blocks. 
(Paragraphs [0054], [0093] and [0193])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie and Stiffelman and Lee by incorporating the teaching of Lee into the method of Alferov and Lowagie and Stiffelman. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Alferov and Lowagie and Stiffelman for the purpose of managing document relevancy. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Lowagie and Stiffelman in view of Raja Balla (hereinafter Balla) US Publication No 20190188702. 
As per claim 12, Alferov and Lowagie and Stiffelman do not explicitly selection of the winner document of the decentralized identifier is delayed according to the threshold, however in analogous art of content management, Balla teaches:  	selection of the winner document of the decentralized identifier is delayed according to the threshold. 
(Paragraph [0040])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Lowagie and Stiffelman and Balla by incorporating the teaching of Balla into the method of Alferov and Lowagie and Stiffelman. One having ordinary skill in the art would have found it motivated to use the content management of Balla into the system of Alferov and Lowagie and Stiffelman for the purpose of managing document consensus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/21/2022